       Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

KIRK NIELSEN, MORGAN
OUTLAW, REVEL LUBIN, FELICIA
BRUCE, BARBARA DEVANE, RAY               Case No. 4:20-cv-00236-RH-MJF
DAVIS, DONESA JACKSON,
ALIANZA FOR PROGRESS, INC.,
FLORIDA ALLIANCE FOR
RETIRED AMERICANS, INC. and
PRIORITIES USA,

      Plaintiffs,

v.

RON DESANTIS, in his official
capacity as Florida Governor, et al.,

      Defendants.

      NOTICE OF FILING EXHIBITS IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs Kirk Nielsen, Morgan Outlaw, Revel Lubin, Felicia Bruce,

 Barbara DeVane, Ray Davis, Donesa Jackson, Alianza for Progress, Inc., Florida

 Alliance for Retired Americans, Inc., and Priorities USA, hereby submit the

 following exhibits, copies of which are attached to this notice, in support of

 Plaintiffs’ forthcoming Motion for Preliminary Injunction and Incorporated

 Memorandum of Law:

 1.    Exhibit 1 is a true and correct copy of the expert report of Dr. Michael C.

       Herron of Dartmouth University, dated May 27, 2020.
      Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 2 of 13



2.    Exhibit 2 is a true and correct copy of the expert report of Dr. Robert Ball of

      the Medical University of South Carolina, dated May 27, 2020.

3.    Exhibit 3 is the declaration of Kirk Nielsen, dated May 19, 2020.

4.    Exhibit 4 is the declaration of Morgan Outlaw, dated May 21, 2020.

5.    Exhibit 5 is the declaration of Donesa Jackson, dated May 19, 2020.

6.    Exhibit 6 is the declaration of Felicia Bruce, dated May 18, 2020.

7.    Exhibit 7 is the declaration of Ray Davis, dated May 19, 2020.

8.    Exhibit 8 is the declaration of Barbara DeVane, dated May 18, 2020

9.    Exhibit 9 is the declaration of Caleb Liberman, dated May 14, 2020.

10.   Exhibit 10 is the declaration of Gabrielle Biggs, dated May 19, 2020.

11.   Exhibit 11 is the declaration of Kathlyn Paez, dated May 15, 2020.

12.   Exhibit 12 is the declaration of Kathleen Werthman, dated May 20, 2020.

13.   Exhibit 13 is the declaration of George Steven Werthman, dated May 20,

      2020.

14.   Exhibit 14 is the declaration of Reverend Jose Rodriguez-Sanjurjo, dated

      May 26, 2020.

15.   Exhibit 15 is the declaration of Marcos Vilar, the Executive Director of

      Alianza for Progress, dated May 26, 2020.

16.   Exhibit 16 is the declaration of Guy Cecil, the Chairman of Priorities USA,

      dated May 25, 2020.


                                         2
      Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 3 of 13



17.   Exhibit 17 is the declaration of William Sauers, President of the Florida

      Alliance for Retired Americans, dated May 18, 2020.

18.   Exhibit 18 is the declaration of Ion Sancho, former Supervisor of Elections

      for Leon County, dated May 27, 2020.

19.   Exhibit 19 is the declaration of Revel Lubin, dated May 27, 2020.

20.   Exhibit 20 is the declaration of Florida State Senator Gary Farmer, dated

      May 27, 2020.

21.   Exhibit 21 is a true and correct copy of the news release entitled, “Florida

      Department of Health Updates New COVID-19 Cases, Announces Fifteen

      Deaths Related to COVID-19.” The release was published by the Florida

      Department of Health on May 25, 2020, and is publicly available at:

      http://www.floridahealth.gov/newsroom/2020/05/052520-1427-

      covid19.pr.html.

22.   Exhibit 22 is a true and correct copy of the article entitled, “She had

      COVID-19 when she died and it was overlooked. Is Florida undercounting

      the dead?” The article was published by the Tampa Bay Times on May 13,

      2020, and is publicly available at: https://www.tampabay.com/news/health

      /2020/05/13/she-had-covid-19-when-she-died-and-it-was-overlooked-is-

      florida-undercounting-the-dead/.

23.   Exhibit 23 is a true and correct copy of an article entitled, “U.S. Virus Plan


                                         3
      Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 4 of 13



      Anticipates 18-Month Pandemic and Widespread Shortages.” The article

      was published by the New York Times on March 17, 2020 and is publicly

      available   at:         https://www.nytimes.com/2020/03/17/us/politics/trump-

      coronavirus-plan.html?referringSource=articleShare.

24.   Exhibit 24 is a true and correct copy of a report from scientists at the

      Imperial College COVID-19 Response Team. The report was published on

      March       16,         2020,         and          is     publicly    available    at:

      https://www.imperial.ac.uk/media/ imperial-college/medicine/sph/ide/gida-

      fellowships/Imperial-College-COVID19-NPI-modelling-16-03-2020.pdf.

25.   Exhibit 25 is a true and correct copy of the article entitled, “CDC director

      warns second wave of coronavirus is likely to be even more devastating.”

      The article was published by the Washington Post on April 21, 2020 and is

      publicly      available         at:             https://www.washingtonpost.com/health/

      2020/04/21/coronavirus-secondwave-cdcdirector/.

26.   Exhibit 26 is a true and correct copy of the article entitled, “Rural Florida

      county worries about reopening as coronavirus cases spike at nursing home.”

      The article was published by the Washington Post on May 14, 2020 and is

      publicly    available     at:   https://www.washingtonpost.com/national/rural-

      florida-county-worries-about-reopening-as-coronavirus-cases-spike-at-

      nursing-home/2020/05/14/306c4cc4-938c-11ea-91d7-


                                                  4
      Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 5 of 13



      cf4423d47683_story.html.

27.   Exhibit 27 is a true and correct copy of the April 7, 2020 letter from the

      President of the Florida Supervisors of Elections to Governor Ron DeSantis.

      The letter is publicly available at: https://www.myfloridaelections.com

      /portals/fsase/Documents/Public%20Policy/FSE%20Recommendations%20

      %20COVID-19.pdf.

28.   Exhibit 28 is a true and correct copy of the article entitled, “Poll workers not

      showing up in Palm Beach County.” The article was published by the

      Associated Press on March 17, 2020, and is publicly available at:

      https://floridapolitics.com/archives/323817-poll-workers-not-showing-up-in-

      palm-beach-county.

29.   Exhibit 29 is a true and correct copy of the article entitled, “Two Broward

      poll workers, including one who handled voters’ driver licenses, test positive

      for coronavirus.” The article was published by The Sun Sentinel on March

      26,    2020,    and     is    publicly    available    at:    https://www.sun-

      sentinel.com/coronavirus/fl-ne-broward-elections-poll-workers-coronavirus-

      20200326-wmgy775dvjc5jis2oagxlpmule-story.html.

30.   Exhibit 30 is a true and correct copy of CDC guidance entitled,

      “Recommendations for Election Polling Locations.” The guidance was

      published by the Centers for Disease Control and Prevention on March 27,


                                          5
      Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 6 of 13



      2020, and is publicly available at: https://www.cdc.gov/coronavirus/2019-

      ncov/community/election-polling-locations.html.

31.   Exhibit 31 is a true and correct copy of the article entitled, “Florida election

      supervisors make urgent plea for help to make 2020 voting safe.” The article

      was published by The Sun Sentinel on May 13, 2020, and is publicly

      available     at:       https://www.sun-sentinel.com/coronavirus/fl-ne-florida-

      coronavirus-elecion-preparations-democrats-desantis-20200513-

      pnkqjqgamvhwdcmt 6sgl6sdv3e-story.html.

32.   Exhibit 32 is a true and correct copy of the May 15, 2020 letter from

      Secretary of State Laurel Lee to the Election Assistance Commission

      requesting funds under the CARES Act. The letter is publicly available at:

      https://www.eac.gov/sites/default/files/paymentgrants/cares/FL_CARES_Di

      sbursement_RequestLetter.pdf.

33.   Exhibit 33 is a true and correct copy of the article entitled “Central Florida

      supervisors of elections prepare for increase in mail-in ballots, sanitizing

      efforts.” The article was published by WFTV News on May 7, 2020, and is

      publicly    available    at   https://www.wftv.com/news/local/central-florida-

      supervisors-elections-prepare-increase-mail-in-ballots-sanitizing-efforts-

      upcoming-elections/N726RO7LKREGLONOYVRYQN33GA/.

34.   Exhibit 34 is a true and correct copy of the article entitled, “Mail voting


                                           6
      Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 7 of 13



      expected to ‘explode’ in Florida as coronavirus reshapes 2020 elections.”

      The article was published by the Miami Herald on April 22, 2020, and is

      publicly    available    at:    https://www.miamiherald.com/news/politics-

      government/article 242180901.html.

35.   Exhibit 35 is a true and correct copy of a record obtained in a public records

      request from Escambia County, Florida.

36.   Exhibit 36 is a true and correct copy of an excerpt of a record obtained in a

      public records request from Citrus County, Florida.

37.   Exhibit 37 is a true and correct copy of a record obtained in a public records

      request from Clay County, Florida.

38.   Exhibit 38 is a true and correct copy of the article entitled, “Florida voters

      facing a long, long ballot in November.” The article was published by the

      Tampa Bay Times on October 10, 2012, and is publicly available at:

      https://www.tampabay.com/news/localgovernment/florida-voters-facing-a-

      long-long-ballot-in-november/1250664/.

39.   Exhibit 39 a true and correct copy of an excerpt from the report entitled,

      “Millennials and the Mail.” The report was published by the Office of the

      Inspector General of the United States Postal Service on July 30, 2018, and a

      full    copy     of     the    report     is    publicly     available     at:

      https://www.oversight.gov/sites/default/files/oig-reports/RARC-WP-18-


                                         7
      Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 8 of 13



      011.pdf.

40.   Exhibit 40 is a true and correct copy of a webpage from the online United

      States Postal Service store, last accessed on May 26, 2020, and which is

      publicly available at: https://store.usps.com/store/product/buy-stamps/lets-

      celebrate-S_572504.

41.   Exhibit 41 is a true and correct copy of the article entitled, “222,000 people

      filed jobless claims in Florida last week as total approaches 2 million.” The

      article was published by the Miami Herald on May 14, 2020, and is publicly

      available     at:   https://www.miamiherald.com/news/business/article2427

      25431.html.

42.   Exhibit 42 is a true and correct copy of the Florida Senate Bill Analysis and

      Fiscal Impact Statement of SB 7066. The Bill Analysis was published on

      April       22,     2019,     and       is     publicly     available      at:

      https://www.flsenate.gov/Session

      /Bill/2019/7066/Analyses/2019s07066.pre.rc.PDF.

43.   Exhibit 43 is a true and correct copy of the report entitled, “State and Local

      Election Mail: User’s Guide 2020.” The report was published by the United

      States Postal Service in January 2020 and is publicly available at:

      https://about.usps.com/publications/pub632.pdf.

44.   Exhibit 44 is a true and correct copy of the Pinellas County Supervisor of


                                          8
      Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 9 of 13



      Election’s website. The page was last accessed on May 26, 2020, and is

      publicly available at: https://www.votepinellas.com/Mail-Ballots/FAQs-

      Voting-By-Mail.

45.   Exhibit 45 is a true and correct copy of a record obtained in a public records

      request from Collier County.

46.   Exhibit 46 is a true and correct copy of the homepage of the website of the

      Citrus County Supervisor of Elections Office, which was last accessed on

      May 26, 2020, and is publicly available at: https://www.votecitrus.com/.

47.   Exhibit 47 is a true and correct copy of the St. Lucie County Supervisor of

      Election’s website. The page was last accessed on May 26, 2020 and is

      publicly     available     at:     https://www.slcelections.com/VOTE-BY-

      MAIL/Absentee-Request-Form-Lookup/Vote-By-Mail.

48.   Exhibit 48 is a true and correct copy of a communication obtained in a

      public records request from Miami Dade County, Florida.

49.   Exhibit 49 is a true and correct copy of a record obtained in a public records

      request from St. Lucie County, Florida.

50.   Exhibit 50 is a true and correct copy of the article entitled, “Coronavirus Is

      Threatening One of Government’s Steadiest Services: The Mail.” The article

      was published by the New York Times on April 9, 2020, and is publicly

      available at: https://www.nytimes.com/2020/04/09/us/politics/coronavirus-


                                         9
      Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 10 of 13



       is-threatening-one-of-governments-steadiest-services-the-mail.html.

51.    Exhibit 51 is a true and correct copy of the April 9, 2020 letter from

       Senators Ron Johnson and Tammy Baldwin to the Inspector General of the

       United States Postal Service. The letter is publicly available at:

       https://www.ronjohnson.senate.gov/public/_cache/files/9485956c-0c16-

       4f38-9be0-f8d45e926aac/baldwin-johnson-letter-to-usps-ig-on-wisconsin-

       absentee-ballots.pdf.

52.    Exhibit 52 is a true and correct copy of the April 23, 2020 Letter from Ohio

       Secretary of State Frank LaRose to Ohio’s congressional delegation. The

       letter is publicly available at: https://www.ohiosos.gov/globalassets/media-

       center/news/2020/2020-04-24.pdf.

53.    Exhibit 53 is a true and correct copy of an excerpt from a presentation

       entitled, “Selected Topics and Recent Changes to Florida’s Election Code.”

       The presentation was given by the Florida Secretary of State’s Office in May

       2014 and a fully copy of the presentation is publicly available at:

       https://www.myfloridaelections.com/portals/fsase/documents/2014.FSASE-

       Summer.Selected-Law-Provisions.pdf.

54.    Exhibit 54 is a true and correct copy of the U.S. Election Assistance

       Commission’s website which was last accessed on May 20, 2020, and is

       publicly available at: https://www.eac.gov/election-officials/guidance-use-


                                        10
      Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 11 of 13



       hava-funds-expenses-related-covid-19.

55.    Exhibit 55 is a true and correct copy of the news release entitled, “U.S.

       Postal Service Reports Fiscal Year 2017 Results.” The release was published

       by the United States Postal Service on November 14, 2017, and is publicly

       available             at:               https://about.usps.com/news/national-

       releases/2017/pr17_069.htm.

56.    Exhibit 56 is a true and correct copy of the press release entitled,

       “Postmaster General statement on U.S. Postal Service stimulus needs.” The

       release was published by the United States Postal Service on April 10, 2020,

       and             is             publicly             available             at:

       https://about.usps.com/newsroom/statements/041020-pmg-statement-on-

       usps-stimulus-needs.htm.

57.    Exhibit 57 is a true and correct copy of the Findings of Fact, Conclusions of

       Law, and Order in Minnesota v. Thao, 62-CR-18-927 (Minn. Dist. Ct. Oct.

       23, 2018).

58.    Exhibit 58 is a true and correct copy of the Findings of Fact, Conclusions of

       Law, Memorandum, and Order Granting Plaintiffs’ Motion for a Preliminary

       Injunction in Driscoll et al. v. Stapleton, No. DV-20-408 (Mt. D. Ct. May

       22, 2020).

59.    Exhibit 59 is a true and correct copy of an excerpt from the April 7, 2020


                                         11
     Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 12 of 13



      Absentee Voting Report published by the Wisconsin Election Commission

      on May 15, 2020. A full copy of the report is publicly available at:

      https://elections.wi.gov/sites/elections.wi.gov/files/2020-

      05/April%202020%20Absentee%20Voting%20Report.pdf.



                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 27, 2020 I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.




Dated: May 27, 2020                         By: /s/ Frederick S. Wermuth
                                               Frederick S. Wermuth
                                               Florida Bar No.: 0184111
                                               KING, BLACKWELL, ZEHNDER
                                                        & WERMUTH, P.A.
                                               P.O. Box 1631
                                               Orlando, FL 32802-1631
                                               Telephone: (407) 422-2472
                                               Facsimile: (407) 648-0161
                                               fwermuth@kbzwlaw.com

                                                Marc E. Elias
                                                John Devaney
                                                Amanda R. Callais*
                                                Zachary J. Newkirk*
                                                Christina A. Ford
                                                PERKINS COIE LLP
                                                700 Thirteenth St., N.W., Suite 800
                                                Washington, D.C. 20005-3960

                                           12
Case 4:20-cv-00236-RH-MJF Document 88 Filed 05/27/20 Page 13 of 13



                                    Telephone: (202) 654-6200
                                    Facsimile: (202) 654-9959
                                    melias@perkinscoie.com
                                    jdevaney@perkinscoie.com
                                    acallais@perkinscoie.com
                                    christinaford@perkinscoie.com

                                    Lilian Timmermann**
                                    PERKINS COIE LLP
                                    1900 Sixteenth Street, Suite 1400
                                    Denver, CO 80202
                                    Telephone: (303) 291-2300
                                    Facsimile: (303) 291-2400
                                    ltimmermann@perkinscoie.com

                                    Counsel for the Plaintiffs
                                    * Pro hac Vice motion pending
                                    ** Pro Hac Vice motion forthcoming




                               13
